DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of claims
Claim 1 was newly introduced.
Claim 1 is pending.
Claim 1 was examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites: “a tangible personal digital key including a first activation code comprising a user label and an account number and a first wireless transceiver”. It is unclear by the claim language whether the language “including… comprising” refers to “key” (i.e. “key… comprising… label… number… transceiver”), whether it refers to “code” (i.e. “code comprising… label… number... transceiver”), or whether it refers to “key and code” (i.e. “key including… code... and... transceiver; code comprising... label... and... number”). For Examination purposes, Examiner considers the latter in view of the physical key including both a code (stored) and a (physical). 

Claim 1 is indefinite because it is unclear to one of ordinary skill in the art whether Applicants are claiming the subcombination of a “a system comprising a tangible personal digital key and a computing device” or the combination of a “a system comprising a tangible personal digital key and a computing device” and “a key provider device authenticating… code”. If it is Applicants’ intent to claim only the subcombination, the body of the claims must be amended to remove any positive recitation of the combination. If it is Applicants’ intent to claim the combination, the preamble of the claim must be amended to be consistent with the language in the body of the claim. For purposes of Examination, Examineris considering the scope set by the subcombination, in which only two elements are recited as being comprised by the "system" (i.e. a key and a computing device).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Naressi et al. (US 2009/0085724 A1) in view of Ginter et al. (US 5,892,900).

With respect to claim 1, Naressi et al. teach a system (RFID enabled media system and method that provides dynamic downloadable media content) comprising:
a tangible personal digital key including a first activation code..., the tangible personal digital key including a first wireless transceiver to wirelessly transmit the activation code (see Fig. 1, RFID tags 14, 56, 59, 60, paragraphs [0058] and [0061]; Fig. 2, content ID, paragraph [0065]); 
a computing device coupled to the tangible personal digital key via a wireless network, wherein the computing device comprises a reader/decoder circuit that receives the first activation code… from the tangible personal digital key (see Fig. 2, block 202, media playing device 16 "within.. suitable proximity" receives content ID from RFID tag, paragraph [0065]; Fig. 3, RFID enabled media player device 16, paragraph [0067]; Fig 4, content ID communication 400, paragraph [0079]), and 
transmits the first activation code received from the tangible personal digital key to a key provider device for authentication (see Fig. 2, block 204 "As shown in block 204, the method includes securely sending the content ID information that is obtained from the RFID tag, to a digital rights management service provider 36"; Fig. 3, digital rights management service provider 36, paragraph [0071];  Fig 4, content ID communication 402, paragraph [0079]), 
wherein the computing device is programmed to receive digital content marked with an unlock code associated with the first activation code from a content provider device responsive to the key provider device authenticating the first activation code of the tangible personal digital key. (see Fig. 2, block 206, paragraph [0065]: "As shown in block 206, the method includes receiving, in a secure manner, the desired content from the remote content source that has been identified by the content identification information. This may be done for example by the digital rights management service provider 36 sending in a secure manner ( e.g. through an SSL link) media identifiers (e.g. URL's to digital media) that index to encrypted content to be played by the media playing device 16. This is done based on approval from the digital rights management service provider 36"; Fig. 4, communication 408, paragraph [0081]; "The content matcher web service application then accesses the key database to get decryption keys and initialization vectors for the corresponding media items that are indexed with the content ID. A data structure referred to as the playlist, is an aggregate of media ID(s) with corresponding keys and initialization vectors. The play list is returned to the media playing device. The media playing device then decrypts retrieved encrypted media files that were identified by the media URLs in the playlist and decrypts the information and plays the media back." paragraph [0086]). 

Although Naressi et al. disclose encrypting the content ID, including sending a representation of an ID from which the ID can be constructed from the representation and that a subscription account number or other information may be written back to the RFID tag (see paragraphs [0069] and [0097]), Naressi et al. do not explicitly disclose a system comprising:  the first activation code including a user label and an account number.

While this language represents non-functional descriptive material and is therefore not given patentable weight, this difference is insufficient to distinguish the claims over Naressi et al. However, in the interest of compact prosecution and assuming weight was to be given to the non-functional descriptive material recitations above, Ginter et al. disclose a system (Systems and methods for secure transaction management and electronic rights protection) comprising:  
the first activation code including a user label and an account number (see Fig. 19, traveling object structure 860, public header 802, PERC 808 and col. 137, line 51 to col. 141, line 3;); 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the VDE content object structure as the content ID as disclosed by Ginter et al. in the system of Naressi et al., the motivation being to allow users to redistribute copies of an object such that if a friend or associate satisfies any certain criteria required for use of said object he might do so, by providing mechanisms for enforcing permissions and/or other security functions (see Ginter et al., col. 139, lines 2-7 and col. 140. line 62 to col. 141, line 3).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Patent Literature
Rajasekharan (US 2003/0024975 A1) discloses system and method for authoring and providing information relevant to the physical world, including reading one or more labels such as, but not limited to, a barcode, a RFID tag, IR tag, location coordinates, and timestamp, and for authoring and playing back media content relevant to the labels.
Fraier et al. (US 2003/0001016 A1) disclose apparatus and method for accessng multimedia content, including one or more user information items (e.g., user data, user preference data, user statistical data, user login, etc.) may be used in addition to the identification code to determine the multimedia content associated with the identification code that is appropriate for the use.
Nii (US 2002/0076051 A1) discloses method for providing multimedia files and terminal therefor, including a consumption account index (CATI) 204 is a file including programs, keys, and data for the purpose of measuring or metering access and consumption of digital content by the user. The index (CATI) 204 is implemented by publisher 100 under certification by administrator 140. The index (CATI) 204 may be encrypted, or it may have access controlled by the IC card operating system to avoid unauthorized access..
Nystrom (US 2005/0198208 A1) discloses accessing data in a short-range wireless communication network, including  effecting retrieval of supplemental content information stored at a remote network resource based on commands received by the mobile device via interrogation.

Non-Patent Literature
Serrao et al. (NPL 2002, listed in PTO-892 as reference "U") disclose "Protecting digital music delivery and consumption using the OCCAMM project framework", including a SDMI-compliant smart card based IPMPS.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDUARDO D CASTILHO whose telephone number is (571)270-1592. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/E.C./Examiner, Art Unit 3685                                                                                                                                                                                                        
/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685